DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-6 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims benefit to provisional application 62/647,164. 
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 3/19/2019 was received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 5/29/2019 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Objections
6.	Claims 1 and 6 objected to because of the following informalities:  receiver arrange should be receiver arrangement. It appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
9.	Claim 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rolet et al. USPN 7,684,282.
With regards to claim 1, Rolet et al. USPN 7,684,282 teaches a system for tracking motion in multiple dimensions, comprising: 
a transmitter probe fixture containing at least one acoustic source; (4,12; Col. 4, lines 15-20) (Col. 2, lines 15-19) (Col. 3, lines 48-50)
a receiver array consisting of a plurality of section containing a cavity and a top portion, wherein the receiver arrangement comprises one or more acoustic probes for receiving the transmitted pulses from the acoustic source; (14, 16; Col. 4, lines 15-20) (figure 1) (Col. 3, lines 48-50) (Col. 5, lines 32-35) and
 an electronic control unit. (6; Col. 3, lines 39-40)
10.	Claims 1-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Binder USPUB 2019/0154439.
With regards to claim 1, Binder USPN 2019/0154439 teaches a system for tracking motion in multiple dimensions, comprising: 
a transmitter probe fixture containing at least one acoustic source; (11a, 11b; figure 13) (285c & 285d; figure 28g) (paragraph 0080-0081)
a receiver array consisting of a plurality of section containing a cavity and a top portion, wherein the receiver arrangement comprises one or more acoustic probes for receiving the transmitted pulses from the acoustic source; (paragraph 0082-0085) (11a, 11b, 13a, 13b; figure 13) and
an electronic control unit. (61; figure 13)
With regards to claim 2, Binder USPN 2019/0154439 teaches the transmitter probe fixture includes a base structure having a front base portion and two legs extending parallel therefrom, a ramp portion disposed on the two legs, and at least one inspection probe disposed on the ramp portion. (tripod w/ camera attached using a camera mount would read on this limitation; Paragraph 0182-0183)
With regards to claim 3, Binder USPN 2019/0154439 teaches the system includes two or more inspection probes. (285a & 285b; figure 28g)
With regards to claim 4, Binder USPN 2019/0154439 teaches the array contains a plurality of sections that are rotationally engaged to each other. (284; figure 28e & 28g) Camera lens rotates to focus and has a plurality of circular sections. 
With regards to claim 5, Binder USPN 2019/0154439 teaches the array contains a hingedly connecting top providing access to a cavity located within the array. (40e and 40f; figure 24a) (40e and f are located under the hood cavity which is hinged; paragraph 0242)
With regards to claim 6, Binder USPN 2019/0154439 teaches a method for tracking motion in multiple dimensions according to claim 1, comprising: providing a probe fixture containing at least one acoustic source, (11a, 11b; figure 13) (paragraph 0080-0081)a receiver array consisting of a plurality of section containing a cavity and a top portion, wherein the receiver arrangement comprises one or more acoustic probes for receiving the transmitted pulses from the acoustic source, (13a,13b; figure 13) (paragraph 0082-0085)  and an electronic control unit; (61; figure 13) positioning the receiver array around the external surface of a pipe, a flat surface, or the like;(figure 5c) transmitting an ultrasonic pulse from a transmitter on the transmitter probe fixture;( For example, the modulated signals emitted by the emitter 11, such as a pulse in a TOF scheme; paragraph 0943) receiving the ultrasonic pulse by a receiver in the receiver array; (13a, 13b; figure 7) measuring the time it takes for the ultrasonic pulse to travel along a path to the receiver or receivers; (paragraph 0578) multiplying the time-of-flight measurement by the speed of sound in air and applying a bilateration calculation to determine the relative location of the transmitter. (paragraph 0578)
Examiner's Note:
11. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
12.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
13.	Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 
14.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
15.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
16.	In this instance applicant argues that the prior art of record does not teach that neither Rolet et al. nor Binder disclose a probe fixture containing at least one acoustic source, a receiver array consisting of a plurality of sections containing a cavity and a top portion, wherein the receiver arrange comprises one or more acoustic probes for receiving the transmitted pulses from the acoustic source.
17.	Examiner submits that with regards to the amended claims both Rolet et al. and Binder teach the claimed subject matter. (see updated rejection above) Therefore, the rejection deemed proper and has been maintained
Conclusion
18.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
19.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
20.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
21.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
22.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        May 6, 2022